DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-4, 7-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 2012/0143358 A1).
Regarding claims 1-4, 7-14 and 7-20, Adams discloses 
a computer-implemented method (as per claim 1), apparatus with processors and instructors to implement a method (as per claim 11), and a computer readable storage medium with instructions for processors to implement a method (as per claim 20) comprising: 
displaying, by one or more processors, a prerecorded video of a demonstrator's motions (Par. 30 – reproducing actor’s performance); 
obtaining, by one or more processors, a real-time video of an imitator's motions (Par. 22); 
comparing, by one or more processors, the imitator's motions in the real-time video with the demonstrator's motions in the prerecorded video (Par. 38 – comparing input performance to target performance); and 

the comparing the imitator's motions in the real-time video with the demonstrator's motions in the prerecorded video comprises: 
extracting, by one or more processors, a set of reference key frames from the prerecorded video (Par. 45); 
extracting, by one or more processors, a set of comparing key frames from the real-time video (Par. 52); 
for each of the set of reference key frames as a current reference key frame, 
selecting, by one or more processors, a subset of comparing key frames from the set of comparing key frames based on their time biases with respect to the current reference key frame; and 
comparing, by one or more processors, the imitator's motions in the selected subset of comparing key frames with the demonstrator's motion in the current reference key frame (Par. 52) (as per claims 2 and 12), 
the extracting the set of reference key frames from the prerecorded video comprises: 
extracting, by one or more processors, a set of original key frames from the prerecorded video; 
identifying, by one or more processors, the demonstrator's joints in the set of original key frames; 
for each of the set of original key frames as a current original key frame, 

aligning, by one or more processors, the demonstrator's body figure in the temp frame with the imitator's body figure to generate a corresponding one of the set of reference key frames (Par’s. 52, 32-37); 
wherein the imitator's body figure is obtained from at least one image of the imitator taken from at least one angle (angle of rotation/view plane), and the imitator's joints are identified from the at least one image (Par. 68) (as per claims 3 and 13), 
the comparing the imitator's motions in the selected subset of comparing key frames with the demonstrator's motion in the current reference key frame comprises: 
calculating for a specific comparing key frame of the selected subset, by one or more processors, a matching ratio of the imitator's body shape and the demonstrator's body shape in the current reference key frame, wherein the specific comparing key frame has no time bias with respect to the current reference key frame (Par. 53); and 
in response to the matching ratio being not higher than a matching threshold, 
retrieving, by one or more processors, from the selected subset a comparing key frame having the matching ratio higher than the matching threshold (Par. 57) (as per claims 4 and 14), 
the controlling the display mode of the prerecorded video based on the result of the comparing comprises: in response to no comparing key frame having the matching ratio higher than the matching threshold being retrieved from the selected subset, changing, by one or more processors, the display mode to an easier mode (e.g. changing mode by slowing down – Par. 78) (as per claims 7 and 17), 
the comparing the imitator's motions in the selected subset of comparing key frames with the demonstrator's motion in the current reference key frame further comprises: in response to the matching ratio being higher than the matching threshold, determining, by one or more processors, that the imitator's motion in the specific comparing key frame matches the demonstrator's motion in the current reference key frame (Par. 62) (as per claims 8 and 18), 
the controlling the display mode of the prerecorded video based on the result of the comparing comprises: in response to the imitator's motion in the specific comparing key frame matching the demonstrator's motion in the current reference key frame, maintaining, by one or more processors, the display mode (e.g. the speed is not slowed down if the user successfully matches the motions – Par. 78) (as per claims 9 and 19), 
the comparing the imitator's motions in the selected subset of comparing key frames with the demonstrator's motion in the current reference key frame comprises: 
identifying, by one or more processors, the demonstrator's joints in the current reference key frame; 
identifying, by one or more processors, the imitator's joints in each of the selected subset of comparing key frames (Par. 24); and 
comparing, by one or more processors, a shape of the imitator's joints in each of the selected subset of comparing key frames with a shape of the demonstrator's joints in the current reference key frame, respectively (Par. 25) (as per claim 10). 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2012/0143358 A1).
Regarding claims 5 and 15, Adams further discloses changing the display mode to a slower mode in response to the user not being able to perform a movement (Par. 78), and also determines the determination of correct movement performance is based on a correct timing (see e.g. Par. 53). To the extent that Adams does not explicitly disclose changing to a slower display mode in response to the retrieved comparing key frame having a positive time bias with respect to the current reference key frame, such a modification of Adams would be obvious to one of ordinary skill in the art, since it would involve a use of a known technique (determining proper movement based on scoring error) to improve similar methods (slowing down a playback speed based on improper movements) in the same way. 

7.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2012/0143358 A1) in view of Mehl et al. (US 2019/0362139 A1).


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715